…Continued from (12) previous page (Form PTOL-303)…
Acknowledgment is made of the request under After Final Consideration Pilot Program (AFCP 2.0) filed on 12/20/2021.
Acknowledgment is made of applicant’s remarks filed on 12/20/2021, after the Final Office Action dated 10/01/2021. Claim 1 has been amended; and new claim 21 has been added.
Claims 1-5, 7-9 and 11-21 are pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-5, 7- 9, 11-16 and 18-21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamashita et al. US 2010/0066937.
Claim 1: Yamashita et al. disclose a display device comprising:
(Fig. 14) a display panel 3 (LC panel) [0087]; and 
(Figs. 13, 14) a supporting unit 8/4 (chassis member 8/rear face cover 4) [0100] that supports the display panel 3, (Fig. 13) the supporting unit 8/4 having a first portion 8/4 (top/bottom central portions of protruded chassis 8 and rear cover 4) [0100], a second portion 8/4 (curving protrusions) and a third portion 8a/4a (left/right horizontal side edges) [0101] that are arranged relative to each other, 
(Fig. 14) the first portion 8 (central portion) being directly and integrally connected to the second portion 8/4 (curving protrusions) and protruding toward the display panel 3 from the second portion 8/4 (curving protrusions), 
(Fig. 14) the second portion 8/4 (curving protrusions) being directly and integrally connected to the third portion 8a/4a (left/right horizontal side edges) and protruding toward the display panel 3 from the third portion 8a/4a (left/right horizontal side edges)
the second portion 8/4 (curving protrusions) of the supporting unit 8/4 having at least one projection 4 (curving protrusion) that protrude away (downward) from the display panel 3 relative to the second portion 8 (upper curving protrusion), 
(Fig. 14) the at least one projection 8/4 (curving protrusions) being configured and arranged to support (accommodating) a circuit board 5/6/7 of the display device at a rear of the supporting unit 8/4 - Regarding the claimed limitation “to support”: the term “support” is sufficiently broad to embrace various meaning, including “accommodating” a circuit board.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Claims 2-5, 7-9, 11-16, 18-21: Yamashita et al. disclose
Claim 2: (Fig. 14) the at least one projection 8/4 (curving protrusions) is disposed between the first portion 8 (upper central portion) and the third portion 8a (horizontal side edges) in a first direction (X-direction) of the display device.
Claim 3: (Fig. 13) the at least one projection 8/4 (curving protrusions 8/4) includes a plurality of projections 4/8 (top/bottom curving projections) that are arranged with respect to each other in a second direction (thickness direction) of the display device that is perpendicular to the first direction (X-direction) of the display device 3.
Claim 4: (Fig. 13) the first direction (X-direction) of the display device is parallel to a long side of the display panel 3.
Claim 5: (Fig. 13) the first direction (X-direction) of the display device is parallel to a short side of the display panel 3 - Note: the at least one projection 8/4 (top/bottom curving projections) extends in both long/short sides of display panel 3, thus meeting the claimed limitations of both claims 4 and 5.
Claim 7: (Fig. 14) the at least one projection 8/4 (curving protrusions) is configured and arranged to support (accommodating) the circuit board 5/6/7 (circuit boards) [0129] of the display device such that the circuit board 5/6/7 overlaps with the first portion 8 (central portion) and the second portion 8a (side edge of protrusion portion) as viewed in a direction perpendicular to a display surface of the display panel 3.
Claim 8: Regarding the limitation “the at least one projection each includes a screw hole for fixing the circuit board to the supporting unit with a screw”: Yamashita et al. disclose in (Fig. 3) a fixing screw 113 being used for fixing an element to the supporting unit 
Claim 9: Regarding the limitation “the first portion has an overall shape with at least one concave corner”: Applicant fails to establish the claimed feature is critical as a solution to a long-felt need or an art recognized problem. Absent such criticality the feature would have been an obvious matter of design choice and is within the purview of standard consideration for one skilled in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Claim 11: (Fig. 3) a cover member 211 (rear face cover) [0070] that covers at least the first portion 111 from a rear of the display device.
Claim 12: (Fig. 3) the cover member 211 (rear face cover) [0070] covers at least the first portion 111 and the second portion 190 from the rear of the display device.
Claim 13: (Fig. 3) a reflection sheet 150 (151/152) [0049] disposed between the display panel 101 and the first portion 111 of the supporting unit.
Claim 14: (Fig. 3) the reflection sheet 150 (151/152) is disposed on the first portion 111 of the supporting unit such that the reflection sheet 151 contacts the first portion 111 of the supporting unit.
Claim 15: (Fig. 14) the third portion 8a/4a has a pair of first sections 4a/4a (left/right horizontal side edges) that are spaced apart from each other, and the first portion 8 (central protrusion) is disposed between the first sections 4a/4a (left/right horizontal sides) of the third portion 8a.
Claim 16: (Fig. 14) the third portion 8a/4a has a second section 8a (upper section) that extends between the first sections 4a/4a (lower section) of the third portion 8a/4a.
Claim 18: (Fig. 3) the first portion 111 has an end section (outer side edges 190/111 retained by the screw 113) that projects outward with respect to a center of the supporting unit.
Claim 19: (Fig. 3) the at least one projection 111a is aligned with the end section (side edges 190/111) of the first portion 111 as viewed in a direction of the display device in which the end section (side edges 190/111) projects.
Claim 20: (Fig. 14)  the at least one projection 8/4 (top/bottom curving protrusion) is disposed between the third portion 8a/4a (horizontal side edges) and the end section (top edge of 8) of the first portion 8 (central protrusion) in the direction of the display device in which the end section (top edge of 8) projects.
Claim 21: (Fig. 14) the second portion 8/4 (curving protrusions) is disposed outward relative to the first portion 8 (central portion) with respect to a center of the first portion 8 (central portions), and the third portion 8a/4a (horizontal side edges) is disposed outward relative to the second portion 8/4 (curving protrusions) with respect to the center of the first portion 8 (central portion).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Yamashita et al. US 2010/0066937 in view of Eom et al. US 2013/0016049.
Claim 7: 
Eom et al. teach
(Fig. 3) the at least one projection 217 (adhesive tape) [0029] is configured and arranged to support the circuit board 213/219 (Flexible Printed Circuit Board FPCB213 and electronic circuit component 219) [0025] [0029] of the display device such that the circuit board 213/219 overlaps with the first portion and the second portion (Yamashita’s  first portion 111 and second portion 190) as viewed in a direction perpendicular to a display surface of the display panel.
It would have been obvious to one of ordinary skill in the art to modify Yamashita’s invention with Eom's structure to provide prevention of damage to the AMOLED due to an external shock, as taught by Eom [0010];

Allowable Subject Matter
Claims 17 is allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the dependent claim 17 is the inclusion of the limitation 
“…the at least one projection is disposed between the first sections of the third portion and between the first portion and the second section of the third portion.”

Yamashita US 2010/0066937, Ogura US 2009/0079902 and Hamada US 2009/ 0128732 are silent as of the specific limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
4.	Applicant’s remarks filed 12/20/21 have been fully considered.
Regarding applicant’s remarks/arguments:
“Yamashita et al. publication fails to disclose or suggest a supporting unit that supports the display panel, the supporting unit having a first portion, a second portion and a third portion that are arranged relative to each other, the firstportion being directly and integrally connected to the second portion and protruding toward the display panel from the second portion, the second portion being directly and integrally connected to the third portion and protruding toward the display panel from the third portion, as now recited in independent claim 1" (see page 8, first paragraph)
Response: the examiner respectfully disagrees. Yamashita et al. in [0044] (Fig. 14) disclose the first portion 8 (protruding central portion) being directly and integrally connected to the second portion 8 (curving protrusion) and protruding toward the display panel 3 from the second portion 8 (curving protrusion), the second portion 8 (curving protrusion) being directly 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871